417 F.2d 634
John Dee LARSEN, Appellant,v.Orvil STILES, Acting Warden of Idaho State Penitentiary,State of Idaho, Appellee.
No. 22484.
United States Court of Appeals Ninth Circuit.
July 11, 1969.

Richard R. Black (argued), John R. Black, Pocatello, Ida., for the appellant.
M. Allyn Dingle, Jr.  (argued), Sp. Asst. Atty. Gen., Allan G. Shepard, Atty. Gen., Roger B. Wright, Deputy Atty. Gen., Boise, Ida., for appellee.
Before BARNES and JERTBERG, Circuit Judges, and KILKENNY, District judge.1
PER CURIAM:


1
The judgment is affirmed for the reasons stated in the order of the District Judge denying appellant's petition for a writ of habeas corpus.  Inasmuch as appellant's state court conviction, State v. Larsen, 91 Idaho 42, 415 P.2d 685 (1966), preceded Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), the Miranda rule does not apply.  Johnson v. New Jersey, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882 (1966).  Neither Davis v. North Carolina, 384 U.S. 737, 86 S.Ct. 1761, 16 L.Ed.2d 895 (1966), nor Greenwald v. Wisconsin, 390 U.S. 519, 88 S.Ct. 1152, 20 L.Ed.2d 77 (1968) enlarges the scope of Miranda to fit the facts here presented.


2
On the issue of alleged prejudicial publicity, the District Judge was on sound ground in requiring the appellant to first present this subject to the Idaho Courts.  28 U.S.C. 2254.



1
 The Honorable John F. Kilkenny, United States District Judge for the District of Oregon, sitting by designation